Citation Nr: 0332219	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for acne vulgaris, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an effective date prior to April 2, 1999 
for a total rating due to unemployability caused by service-
connected disability (TDIU).

3.  Entitlement to service connection for a skin condition 
other than acne vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  During the 
course of the appeal, the veteran's claims file was 
transferred from the RO in Brooklyn, New York, to the RO in 
Roanoke, Virginia.  In June 2003, the veteran testified 
before the undersigned Acting Veterans' Law Judge in 
Washington, DC.  A copy of the hearing transcript has been 
associated with the claims file. 

In September and October 1998 decisions, the RO in New York, 
New York, denied, in part, the veteran's claim for an 
increased evaluation for service-connected acne vulgaris, 
currently evaluated as 10 percent disabling.  The veteran 
perfected an appeal in April 1999 with respect to this issue.  
In a November 2001 rating decision, the RO granted 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
with an effective date of April 2, 1999.  The veteran claims 
an earlier effective date is warranted.  

In addition to the issues listed on the front page of this 
decision, the Board notes that the veteran had also perfected 
an appeal in April 1999 for an increased evaluation for 
service-connected low back disability, evaluated as 40 
percent disabling, which was denied in the September and 
October 1998 decisions.  However, in a January 2000 rating 
decision, the RO granted a 60 percent disability evaluation 
for the service-connected low back disability, effective 
January 30, 1998, the date the veteran filed his claim for an 
increase for the aforementioned disability.  He was informed 
at that time that this was a full grant of the issue on 
appeal, which is correct since that is the highest disability 
rating available for this condition under the diagnostic code 
pertinent to the veteran's back disorder.  Therefore, this 
issue is no longer before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (After the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  

The veteran had also perfected an appeal in June 2000 on the 
issue of entitlement to TDIU, which was denied in an April 
2000 decision.  As noted above, this claim was granted in 
full in a November 2001 rating decision.  Therefore, this 
issue is also no longer before the Board.  

As discussed in more detail in the REMAND below, the Board 
also finds that the veteran filed a notice of disagreement 
with the June 2002 denial of service connection for a skin 
condition other than acne vulgaris.  This issue, as well as 
the issue of entitlement to an effective date prior to April 
2, 1999, for TDIU, will be addressed in the REMAND portion of 
the decision.  

There is also a possible pending issue that is referred for 
appropriate action.  In addition to pursuing service 
connection for skin disorders other than acne vulgaris, the 
veteran also appears to be claiming that he is entitled to a 
disability rating greater than 10 percent for the service-
connected acne vulgaris.  See June 2003 statement.  Since his 
1998 appeal of this issue was withdrawn, as discussed in more 
detail below, the Board cannot consider this claim, but will 
REFER his recent statement as a new claim for an increase.


FINDINGS OF FACT

1.  The appellant perfected an appeal of a denial of a claim 
for an increased evaluation for service-connected acne 
vulgaris. 

2.  In September 2000, the RO received written communications 
from the appellant expressing a desire to withdraw the appeal 
of entitlement to an increased evaluation for service-
connected acne vulgaris. 


CONCLUSION OF LAW

The appeal with regard to the matter of the appellant's claim 
of entitlement to an increased evaluation for service-
connected acne vulgaris in excess of 10 percent has been 
withdrawn.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September and October 1998 rating actions, the RO denied 
the veteran's claim for an increased evaluation for service-
connected acne vulgaris, evaluated as 10 percent disabling.  
A Notice of Disagreement (NOD) was received by the RO in 
January 1999, and a Statement of the Case (SOC) was issued in 
March 1999.  In April 1999, the appellant submitted his 
substantive appeal (VA Form 9) with respect to this issue.  

In September 2000, the RO received written communications 
from the appellant expressing a desire to withdraw the appeal 
of entitlement to an increased evaluation for service-
connected acne vulgaris, evaluated as 10 percent disabling.

An appellant, or an appellant's authorized representative, 
may withdraw an appeal.  An appeal may be withdrawn as to any 
or all issues involved in the appeal.  38 C.F.R. § 20.204.  
When an appellant does so, the withdrawal effectively creates 
a situation where there is no longer an allegation of error 
of fact of law with respect to the determination that had 
been previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 
2002).  


In light of the correspondence from the appellant received by 
the RO in September 2000, the Board finds that the appellant 
has withdrawn his appeal of entitlement to an increased 
evaluation for service-connected acne vulgaris, evaluated as 
10 percent disabling.  Inasmuch as the appellant has clearly 
expressed his desire to terminate his appeal of this issue, 
the legal requirements for a proper withdrawal have been 
satisfied.  


ORDER

The appeal regarding entitlement to a disability rating 
greater than 10 percent for acne vulgaris is dismissed.


REMAND

Notwithstanding the efforts undertaken to prepare the issue 
of entitlement to an effective date prior to April 2, 1999 
for the award of entitlement to TDIU for appellate review, 
the Board finds that a remand is in order.  

Evidentiary development

In a statement from the veteran, received by the RO in 
January 1998, he indicated that he was unable to work because 
of his service-connected low back disability.  In a November 
2001 rating decision, the RO awarded entitlement to TDIU and 
assigned an effective date of April 2, 1999, the date the 
veteran retired from his employment at the United States 
Postal Service (USPS).  The veteran contends, however, that 
the effective date for the grant of TDIU should be February 
6, 1998, the date he stopped working and went on sick leave 
at USPS because of his service-connected low back disability.

In support of his assertion, the veteran contends that prior 
to going on sick leave on February 6, 1998, he gave USPS a 
letter from a VA physician at the Brooklyn, New York, VA 
Medical Center (VAMC), wherein it was indicated that he was 
unable to continue his employment.  In light of the 
foregoing, the Board finds that attempts should be made to 
obtain a copy of the February 1998 letter from the VA 
physician at the Brooklyn, New York, VAMC.  

In addition, the USPS should be contacted in order to obtain 
the veteran's employment records in order to verify his pay 
status from February 6, 1998, to April 1, 1999, to include, 
but not limited to, annual and sick leave reports and a 
letter, dated in February 1998, from a VA physician at the 
VAMC in Brooklyn, New York, reflecting that the appellant was 
too disabled to continue his employment.  

Veterans Claims Assistance Act

At the veteran's hearing, the fact that there had not been 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)], was discussed with the 
veteran and his representative.  At that time, the veteran 
and his representative chose to waive compliance.  However, 
since it is necessary to remand this claim for the 
development discussed above, it is reasonable to request that 
steps be taken to comply with the VCAA, to ensure the veteran 
has had full due process of law.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the context of an effective date claim, the 
Court has noted in a recent non-precedential decision that it 
is possible a claimant could provide VA with some evidence 
showing an earlier effective date is warranted if he or she 
were properly notified of what type of evidence would 
substantiate the claim.  Greenawalt v. Principi, No. 01-2041 
(U.S. Vet. App., March 6, 2003) (Order).  Although this non-
precedential decision is not binding on VA, it is 
representative of how strictly the Court will review a case 
to determine whether there was compliance with the VCAA.

It cannot be said, in this case, that there has been 
sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate this claim, what his responsibilities were with 
respect to the claim, and whether VA would assist him in any 
manner.  Also, the statement of the case (SOC) issued in 
March 2002 and the supplemental statement of the case (SSOC) 
issued in August 2002 failed to provide citation to 38 C.F.R. 
§ 3.159, the current regulation implementing the VCAA, 
despite the fact that this regulation was enacted the prior 
year.  

Pending notice of disagreement

In a June 2002 rating decision, the RO denied entitlement to 
service connection for a skin disability other than acne 
vulgaris.  The veteran was informed of the RO's decision in a 
letter dated in June 2002.  In June 2003, the Board received 
the veteran's Notice of Disagreement with the RO's June 2002 
decision.

An issue is placed in appellate status by the filing of a 
Notice of Disagreement (NOD.)  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105, a NOD 
initiates appellate review in the VA administrative 
adjudication process].  A NOD is a written communication from 
a claimant or his representative expressing dissatisfaction 
or disagreement with an adjudicative determination by the 
agency of original jurisdiction and a desire to contest the 
result.  The NOD must be in terms which can be reasonable 
construed as disagreement with that determination and a 
desire for appellate review. 
38 C.F.R. § 20.201 (2003).  The NOD must be filed within one 
year from the date that the RO mails notice of the 
determination.  See 38 C.F.R. § 20.302(a) (2003).
It is clear that the June 2003 statement from the veteran to 
the Board is a timely filed NOD as to the RO's June 2002 
denial of service connection for a skin disability other than 
acne vulgaris.   

In Manlicon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a Statement 
of the Case has not been issued, the Board must remand the 
claim to the RO to direct that a Statement of the Case be 
issued. Accordingly, in the circumstances presented in this 
case, the RO must issue a Statement of the Case.  Under the 
Court's jurisprudence, the Board is obligated to remand this 
issue so that such may be accomplished.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  However, this issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In light of the above, this case is REMANDED for the 
following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claim for an 
effective date earlier than April 2, 
1999, for the grant of TDIU.  In 
particular, ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 38 C.F.R. § 3.159, 
are fully complied with and satisfied.  
Notify the veteran of what evidence, if 
any, he is to submit and what evidence VA 
will obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., September 22, 
2003), as well as any other controlling 
legal guidance provided after the date of 
this Board decision.  



2.  Issue a Statement of the Case to the 
veteran and his representative pertaining 
to the claim of entitlement to service 
connection for a skin disability other 
than acne vulgaris.  The veteran should 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

3.  Contact the Brooklyn, New York, VAMC 
and request copies of a letter, dated in 
February 1998, concerning the veteran's 
employment status which was addressed to 
the United States Postal Service.  
Continue to request this letter until it 
is received or it is clear from the VAMC 
that the letter does not exist.  If the 
February 1998 letter is unavailable, or 
the search for the records otherwise 
yields negative results, that fact should 
be noted in the claims file, and the 
veteran and his representative should be 
so notified.

4.  After obtaining appropriate 
authorization from the veteran, obtain 
all employment records from the United 
States Postal Office, NJI&BMC, 80 County 
Road, Jersey City, NJ 07097-9998 
verifying the appellant's pay status 
during the period from February 6, 1998, 
to April 1, 1999, to include, but not 
limited to, sick and annual leave reports 
and a February 1998 letter from a VA 
physician at the VA Medical Center in 
Brooklyn, New York, reflecting that the 
veteran was too disabled to continue his 
employment.  If any of the aforementioned 
records can not be obtained, 
documentation to this effect must be 
indicated in the claims file. 

5.  When the above development has been 
accomplished and any available evidence 
identified by the appellant has been 
obtained or he has been allowed an 
appropriate period to respond, 
readjudicate the claim.  If any such 
action does not resolve it, issue the 
appellant and his representative a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to the Board for 
further appellate review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the veteran until 
further notice.  

This case must be afforded expeditious treatment.



		
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



